 
Exhibit 10.2
 [logo.jpg]
Arotech Corporation   
 
1229 Oak Valley Drive   
Ann Arbor, Michigan 48108   
Tel:  (734) 761-5836   Fax:  (734) 761-5368   
http://www.arotech.com   
Nasdaq Global Market: ARTX   
Writer’s direct dial: +972-2-990-6618   
Writer’s direct fax: +972-2-990-6688   
Writer’s e-mail: esses@arotech.com   

 
November 13, 2013
 
Mr. Steven Esses
c/o Arotech Corporation
1229 Oak Valley Road
Ann Arbor, Michigan 48108
 
Re:           Third Amended and Restated Employment Agreement
 
Dear Steven:
 
In connection with your Third Amended and Restated Employment Agreement with
Arotech Corporation and Epsilor-Electric Fuel Ltd. (collectively, the “Company”)
effective as of May 1, 2013 (the “Agreement”), we wish to amend the Agreement in
certain respects. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
 
Notwithstanding the terms of Section 3(a) of the Agreement, your monthly base
salary will be adjusted to NIS 97,115 per month, retroactive to September 1,
2013.
 
In all other respects, the terms of the Agreement will govern the relationship
between us.
 
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agree­ment.
 

  Sincerely yours,           AROTECH CORPORATION          
 
By:
/s/Robert S. Ehrlich                                                            
  Robert S. Ehrlich       Chairman and Chief Executive Officer  

 

  EPSILOR-ELECTRIC FUEL LTD.          
 
By:
/s/Ronen Badichi                                                                
  Ronen Badichi       General Manager  

 
ACCEPTED AND AGREED:
 
 

                                 /s/Steven
Esses                                        Steven Esses    

 